Case: 19-12898      Date Filed: 04/01/2020   Page: 1 of 7



                                                           [DO NOT PUBLISH]


           IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                              No. 19-12898
                          Non-Argument Calendar
                        ________________________

                   D.C. Docket No. 6:19-cv-00885-RBD-GJK

LINDA A. NASH,

                                                          Plaintiff-Appellant,

RICHARD M. ANNETTE,

                                                                      Plaintiff,

                                         versus

STATE OF FLORIDA FIFTH DISTRICT COURT OF APPEALS,
RICHARD B. ORFINGER,
WENDY W. BERGER,
JAMES A. EDWARDS,
BRIAN D. LAMBERT, et al.,

                                                       Defendants-Appellees.
                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________

                               (April 1, 2020)
                Case: 19-12898      Date Filed: 04/01/2020     Page: 2 of 7



Before JORDAN, NEWSOM and JULIE CARNES, Circuit Judges.

PER CURIAM:

       Linda Nash appeals the district court’s dismissal of her amended complaint

under 42 U.S.C. § 1983 alleging that the defendants, five judges on Florida’s Fifth

District Court of Appeal (the “judges”), violated her civil rights by ruling against her

in a state foreclosure proceeding, as well as the district court’s subsequent denial of

her motion for reconsideration of the dismissal order. On appeal, Nash argues that

the district court erred by concluding that it lacked subject matter jurisdiction over

her amended complaint pursuant to the Rooker-Feldman doctrine.1 The judges have

moved for dismissal based on a lack of appellate jurisdiction or, in the alternative,

for summary affirmance, and to stay the briefing schedule. Nash has moved for

leave to file a supplemental response to the judges’ motion. 2

       Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” or where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is


1
  The Rooker-Feldman doctrine derives from Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923),
and D.C. Ct. of Appeals v. Feldman, 460 U.S. 462 (1983).
2
  We GRANT Nash’s motion for leave to file, and we considered her supplemental response in
the disposition of the judges’ motion.

                                             2
               Case: 19-12898     Date Filed: 04/01/2020    Page: 3 of 7



frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969).

An appeal is frivolous if it is without arguable merit either in law or fact. See Napier

v. Preslicka, 314 F.3d 528, 531 (11th Cir. 2002).

      We review questions of our jurisdiction de novo. See Club Madonna, Inc. v.

City of Miami Beach, 924 F.3d 1370, 1378 (11th Cir. 2019). We have appellate

jurisdiction to review the district court’s determination that it lacked subject matter

jurisdiction, including a determination that the Rooker-Feldman doctrine bars

review. See Boyd v. Home of Legend, Inc., 188 F.3d 1294, 1297-1300 (11th Cir.

1999); Doe v. Fla. Bar, 630 F.3d 1336, 1340 (11th Cir. 2011).

      We review de novo the district court’s decision that the Rooker-Feldman

doctrine deprives it of subject-matter jurisdiction. See May v. Morgan Cty. Ga., 878
F.3d 1001, 1004 (11th Cir. 2017). We review the denial of a Fed. R. Civ. P. 60(b)

motion for an abuse of discretion. Bender v. Mazda Motor Corp., 657 F.3d 1200,

1202 (11th Cir. 2011).

      Under the Rooker-Feldman doctrine, federal district courts and courts of

appeals do not have jurisdiction to review state-court decisions. May, 878 F.3d at

1004. The doctrine applies in “cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court

proceedings commenced and inviting district court review and rejection of those

judgments.” Id. (quotation marks omitted). The doctrine applies to federal claims


                                           3
              Case: 19-12898     Date Filed: 04/01/2020    Page: 4 of 7



raised in state court and to those inextricably intertwined with the state court’s

judgment. Id. at 1004–05. It does not apply where a party did not have a reasonable

opportunity to raise her federal claim in state proceedings. Id. at 1005.

      A claim is inextricably intertwined if it would “effectively nullify” the state

court judgment, or if it “succeeds only to the extent that the state court wrongly

decided the issues.” Id. (quotation marks omitted). Even if the federal case is not

styled as an appeal of the state-court judgment, it falls within Rooker-Feldman if the

claim challenges the state-court decision itself, rather than the statute or law

underlying that decision. Id.

      Other circuits have recognized an exception to the Rooker-Feldman doctrine

where the state-court judgment is void ab initio due to the state court’s lack of

jurisdiction, but we have not adopted that exception. See Casale v. Tillman, 558
F.3d 1258, 1261 (11th Cir. 2009).

      To succeed on appeal from the denial of a Rule 60(b) motion, the appellant

must demonstrate a justification so compelling that the district court was required to

vacate its order. Cano v. Baker, 435 F.3d 1337, 1342 (11th Cir. 2006).

      Here, as an initial matter, we have jurisdiction to review the district court’s

determination that it lacked subject matter jurisdiction pursuant to the Rooker-

Feldman doctrine. See Boyd, 188 F.3d at 1297–1300; Doe, 630 F.3d at 1340.




                                          4
              Case: 19-12898     Date Filed: 04/01/2020    Page: 5 of 7



Accordingly, the judges’ motion to dismiss for lack of jurisdiction is due to be

denied.

      Moving to their motion for summary affirmance, the judges’ arguments are

clearly correct as a matter of law, and there is no substantial question as to the

outcome of this appeal. See Davis, 406 F.2d at 1162. Liberally construed, Nash

argues on appeal that, in her amended complaint, she identified two due-process

violations arising from the state-court proceedings: (1) the entry of the foreclosure

judgment before she could present her affirmative defenses; and (2) the judges’

application of the law-of-the-case doctrine to bar her from presenting argument on

that issue in her second appeal. The district court did not err by concluding that the

Rooker-Feldman doctrine barred both of these claims.

      First, to the extent that Nash alleged that the entry of the foreclosure judgment

deprived her of due process, it is clear as a matter of law that the district court

correctly concluded that her claim fell squarely within Rooker-Feldman, as she

concededly raised this issue without success at every level of the state court during

the foreclosure proceedings. May, 878 F.3d at 1004–05. Federal review of this issue

would be nothing more than review of a federal claim already raised and rejected in

state court, which is exactly what the Rooker-Feldman doctrine bars. See id.

      As to the second claim, which Nash argues could not have been raised in the

state court because it was not available until the judges applied the law-of-the-case


                                          5
               Case: 19-12898     Date Filed: 04/01/2020     Page: 6 of 7



doctrine to bar her claim, the district court correctly concluded that a ruling in Nash’s

favor would “effectively nullify” the state-court judgment. See id. at 1005. The only

way for a federal court to conclude that the second appellate decision violated Nash’s

due process rights would be to find that it was improper for the judges to apply the

law-of-the-case doctrine to Nash’s claims—in other words, that the state court

wrongly decided the issues. See id. Thus, it is clear as a matter of law that Nash’s

claim that the judges’ ruling in the second appellate decision violated her due process

rights is inextricably intertwined with the state court’s judgment and, therefore, is

barred by the Rooker-Feldman doctrine. See id.

      Next, to the extent that Nash argues that the Rooker-Feldman doctrine does

not apply because the state-court judgment was void, we have not found such an

exception to exist. See Casale, 558 F.3d at 1261. However, this does not create an

issue that would warrant denying summary affirmance here, because Nash does not

challenge the state court’s jurisdiction to enter the judgments against her. See id.

Rather, she argues that the state-court judgments were void because the state court

incorrectly applied state law. Such a finding would necessarily be a finding that the

state court wrongly decided the issues, which Rooker-Feldman bars us from doing.

See May, 878 F.3d at 1005.

      Finally, because she does not show any error by the district court in dismissing

her amended complaint, Nash cannot make a meritorious argument that a compelling


                                           6
              Case: 19-12898     Date Filed: 04/01/2020    Page: 7 of 7



justification existed for the district court to grant her Rule 60(b) motion. See Cano,
435 F.3d at 1342. Thus, any argument that the district court abused its discretion by

denying her Rule 60(b) motion would be frivolous. See Preslicka, 314 F.3d at 531.

      In conclusion, because we have jurisdiction to review the district court’s

orders, the judges’ motion to dismiss is DENIED. Because the judges’ arguments

in their motion for summary affirmance are clearly correct as a matter of law and

there is no substantial question as to the outcome of the appeal, their motion for

summary affirmance of the district court’s order is GRANTED. Accordingly, the

motion to stay the briefing schedule is DENIED as moot.




                                          7